Name: Commission Regulation (EEC) No 2347/91 of 29 July 1991 on the collection of samples of wine products for the purposes of cooperation between Member States and for analysis by nuclear magnetic resonance, including analysis for the purposes of the Community databank
 Type: Regulation
 Subject Matter: food technology;  health;  marketing
 Date Published: nan

 Avis juridique important|31991R2347Commission Regulation (EEC) No 2347/91 of 29 July 1991 on the collection of samples of wine products for the purposes of cooperation between Member States and for analysis by nuclear magnetic resonance, including analysis for the purposes of the Community databank Official Journal L 214 , 02/08/1991 P. 0032 - 0038 Finnish special edition: Chapter 3 Volume 38 P. 0096 Swedish special edition: Chapter 3 Volume 38 P. 0096 COMMISSION REGULATION (EEC) No 2347/91 of 29 July 1991 on the collection of samples of wine products for the purposes of cooperation between Member States and for analysis by nuclear magnetic resonance, including analysis for the purposes of the Community databankTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 79 (3) thereof, Whereas detailed rules should be laid down on the official collection of samples within the framework of the cooperation between the competent bodies of the Member States provided for in Council Regulation (EEC) No 2048/89 of 19 June 1989 laying down general rules on controls in the wine sector (3); whereas the detailed rules on the utilization of such samples must guarantee representativeness and the possibility of checking the results of official analyses throughout the Community; whereas, to enable Member States to admit duty-free with a minimum of customs formalities samples officially collected in a Member State and sent from that Member State to a laboratory situated in the territory of another Member State, provision should be made for a special label for the transmission of such samples; Whereas Commission Regulation (EEC) No 2676/90 (4) recognizes as a Community method the application of nuclear magnetic resonance for the detection of enrichment of rectified concentrated grape musts and wines; whereas in order to facilitate the interpretation of the results of this analysis carried out in all the Appropriately equipped laboratories in the Community and to ensure that the results of analyses carried out in different laboratories can be compared, uniform rules should be laid down concerning the collection of grape samples and the vinification and keeping of the samples; Whereas in order to ensure that the collecting of samples of grapes from vines for analysis by nuclear magnetic resonance can proceed in normal conditions, provision should be made for the winegrowers concerned to facilitate such collection and to provide the information required under this Regulation; Whereas, given the usefulness of the information stored in the databank of the Joint Research Centre at Ispra, hereinafter referred to as the 'JRC', as referred to in Article 16 (2) of Regulation (EEC) No 2048/89, for the purpose of monitoring the correct application of Community rules concerning the alcoholic strength by volume of wine products, particularly as regards the use of sucrose, provision should be made for the Commission to ensure the coordination and execution of the collection and further treatment of samples of grapes to be analysed by nuclear magnetic resonance of deuterium, the results of which analyses are to be entered in the abovementioned databank; whereas Commission Regulation (EEC) No 2348/91 of 29 July 1977 concerning a databank for the results of analyses of wine products by nuclear magnetic resonance of deuterium (5) lays down the detailed rules of application for the creation of this databank; Whereas in order to simplify administratively the question of responsibility for costs of taking and sending samples, making analytical and organoleptic examinations and engaging the services of exxperts, the principle should be laid down that these costs ape to be met by the body which ordered the sample to be taken or the expert to be engaged; Whereas Commission Regulation (EEC) No 1714/81 of 26 June 1981 on detailed implementing rules for direct cooperation between the bodies designated to verify compliance with provisions in the wine sector (6) contains rules concerning the collection of samples to be sent to an official laboratory in another Member State, and certain provisions which have been superseded by subsequent Community provisions; whereas the Regulation in question should therefore be redrafted and rules should be laid down on the collection of samples intended for analysis by nuclear magnetic resonance of deuterium as a special case of collecting samples of a wine product within the framework of the direct cooperation between the bodies responsible for verifying compliance with Community provisions in different Member States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Field of application This Regulation lays down the rules governing the collection of the samples of wine products referred to in the fourth indent of Article 5 and in Article 12 of Regulation (EEC) No 2048/89, where such samples are: (a) to be sent for analytical or organoleptic examination at an official laboratory situated in the territory of a Member State other than the Member State in which the sample was collected, or to a Community body; (b) to be analysed by nuclear magnetic resonance of deuterium in an official laboratory of a Member State or at the JRC. This Regulation also lays down common rules on the collection of samples of fresh grapes to be analysed by nuclear magnetic resonance of deuterium, the results of which analyses are to be entered in the databank set up at the JRC. Article 2 Collection of samples in the context of cooperation between the competent bodiers 1. When samples of wine, grape must or another liquid wine products as referred to in the frist subparagraph of Article 1 are taken, the official of the competent body entrusted with this task shall ensure that: - in the case of products in containers of not more than 60 litres warehoused in one lot, the samples are representative of the entire lot, - in the case of products in containers with a nominal capacity of more than 60 litres, the samples are representative of the contents of the container from which teh samples are taken. Samples shall be taken by a representative of the competent authorities authorized for this purpose. 2. Samples shall be taken by pouring the product in question into a least five clean containers each having a nominal capacity of not less than 0,5 litre. In the case of products as referred to in the first indent of paragraph 1, sampling may also take the form of removing at least five containers having a nominal capacity of not less than 75 cl from the lot to be examined. Where samples of distilled wine are to be analysed by nuclear magnetic resonance of deuterium, the samples shall be palced in containers having a nominal capacity of 25 cl, or even 5 cl where they are to be sent from one official laboratory to another. The samples shall be taken, closed where appropriate, and sealed in the presence of a representative of the establishment where the sample is taken or of a representative of the carrier if the smaple is taken during transport. If no respresentative is present, the report referred to in paragraph 4 shall mention this fact. Each sample shall be fitted with an inert and non-reusable closure. 3. Each sample shall bear a label which complies with part A of Annex I, made out in one of the official languages of the Community. Where the size of the container is too small for the prescribed label to be attached thereto, the container shall be marked with an indelible number and the required information shall be indicated on a separate sheet. The representative of the establishment where the sample is taken or the respresentative of the carrier shall be requested to sign the label or, as applicable, the sheet. 4. The official of the competent body authorized to take samples shall draw up a written report in which he shall note any observations he considers important for assessing the samples. In the report he shall note, where necessary, any statements by the carrier's representative or the representative of the establishment where the sample was taken, and shall request such representative to affix his signature. He shall note the amount of the product from which the sample was taken. If the signatures referred to above and in the third subparagraph of paragraph 3 have been refused, the report shall mention this fact. 5. Wherever samples are taken, one of the samples shall remain as a control sample in the establishment where the sample was taken, and another with the competent authority which ordered the sample to be taken. Three of the samples shall be sent for examination to an official laboratory, which will carry out the analytical or organoleptic examination. There one of the samples shall be analysed. Another shall be kept as a control sample. Control samples shall be kept for a minimum period of three years after sampling. 6. Consignments of samples shall bear on the external packaging a red label complying with the model set out in part B of Annex I. The label shall be approximately 50 mm Ã  25 mm. When sending samples, the competent body of the Member State from which the samples are sent shall affix its stamp partially on the outer packaging of the parcel and partially on the red label. Article 3 Collection of samples of fresh grapes to be analysed by nuclear magnetic resonance 1. The following special provisions shall apply to the collection, treatment and keeping of samples of fresh grapes to be made into wine for the analysis referred to in the second paragraph of Article 1 by nuclear magnetic resonance of deuterium at the official laboratories or at officially recognized laboratories of the Member States and at the JRC. The conditions for collecting samples of fresh grapes, and for their subsequent vinification and keeping by the competent body or by a department authorized by the latter are set out in Annex II. 2. Cultivators of vines from which grapes are taken by officials of a competent body: - may not impede such collection in any way, and - must provide such officials with all the information required under this Regulation. 3. The Commission shall, if necessary through action by the specific officials referred to in Article 6 of Regulation (EEC) No 2048/89, ensure the coordination and execution, in accordance with this Regulation, of the collection and further treatment of samples of fresh grapes to be analysed by nuclear magnetic resonance of deuterium, the results of which analyses are to be entered in the databank of the JRC. Article 4 Costs of collection, dispatch and analysis of samples 1. The costs incurred in taking, treating and sending a sample and in carrying out analytical and organoleptic examinations shall be borne by the body of the Member State which asked for the sample to be taken. Such costs shall be calculated according to the rates applicable in the Member State in the territory of which the operations were carried out. 2. The costs incurred in sending the samples referred to in Article 3 of Regulation (EEC) No 2348/91 to the JCR or to another laboratory designated by the JCR for analysis by nuclear magnetic resonance shall be borne by the Community. When the JCR requests the taking of other samples, in addition to the samples referred to in Article 3 of Regulation (EEC) No 2348/91, - half the costs incurred in taking the sample of fresh grapes and its treatment shall be borne by the member State concerned and the other half by the Community and - the costs incurred in sending the samples to the JCR or to another laboratory designated by the JCR for analysis by nuclear magnetic resonance shall be borne by the Community. For Member States which do not have a laboratory equipped for wine analysis by nuclear magnetic resonance, the costs incurred in sending to the JCR all the samples to be taken pursuant to Article 2 (1) shall be borne by the Community. Article 5 Subsistence and travelling expenses The subsistence and travelling expenses incurred as a result of engaging an official appointed by a competent body shall be calcultated according to the rates applicable in the Member State where the official normally works. These expenses shall be borne by the competent bodies which asked for the official to be engaged. Article 6 Regulation (EEC) No 1714/81 is hereby repealed. Article 7 This Regulation shall enter into force on 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 202, 14. 7. 1989, p. 32. (4) OJ No L 272, 3. 10. 1990, p. 1. (5) See page 39 of this Official Journal. (6) OJ No L 170, 27. 6. 1981, p. 28. ANNEX I A. Label describing the sample, in accordance with Article 2: 1. Information to be given: (a) name and address, including Member State, of the competent body on whose instructions sampling was carried out; (b) serial number of the sample; (c) date on which the sample was taken; (d) name of the official of the competent body authorized to take the sample; (e) name and address of the undertaking in which the sample was taken; (f) identity of the container from which the sample was taken (e.g. number of the container, number of the lot of bottles, etc.); (g) description of the product, including production area, year of harvest, actual or potential alcoholic strength and, if possible, vine variety; (h) the words: 'The reserved control sample may be examined only by a laboratory authorized to carry out control analyses. Breaking the seal is a punishable offence.' 2. Observations 3. Minimum size: 100 Ã  100 mm. B. Model of the red label referred to in Article 2 (6): EUROPEAN COMMUNITIES Products which must undergo an analytical and organoleptic examination pursuant to Regulation (EEC) No 2048/87 ANNEX II Instructions for the sampling of fresh grapes and their vinification into wine to be analysed by nuclear magnetic resonance of deuterium as referred to in Article 3 I. SAMPLING OF GRAPES A. Each sample must consist of at least 10 kg of ripe, sound grapes of the same variety. Samples should not be collected in the presence of dew or after rain. The grapes must be free of external moisture. They are to be taken in the condition in which they are found. Grapes affected by advanced grey rot may not be sampled. Sampling must be carried out during the period when the plot in question is harvested. The grapes collected must be representative of the whole plot. The fresh grape samples, where appropriate in the form of grape must, may be preserved by freezing until vinification. Member States may require that the minimum quantities of samples to be collected in their territory exceed 10 kg where this is justified by the requirements of scientific collaboration between several laboratories. B. When the samples are taken, a description sheet is to be drawn up to replace the report referred to in Article 2 (4). This sheet must include a first part concerning the sampling of the grapes and a second part concerning vinification. It must be kept with the sample and must accompany it during all transportation. It must be kept up to date by means of an entry regarding each type of processing undergone by the sample. The description sheet concerning the sampling is to be drawn up in accordance with Part I of the questionnaire in Annex III. II. VINIFICATION A. Vinification must be carried out by the competent body or by a department authorized to do so by that body, wherever possible under conditions comparable with the normal conditions in the production area of which the sample is representative. Vinification must result in the total transformation of the sugar into alcohol, that is in less than 2 g/l of residual sugar. As soon as the wine has clarified and stabilized by means of SO2, it must be put in 75 cl bottles and labelled. B. The description sheet for vinification is to be drawn up in accordance with Part II of the questionnaire in Annex III. ANNEX III Questionnaire on the collection and vinification of samples of grapes intended for analysis by nuclear magnetic resonance Part I 1. General information 1.1. Number of the sample 1.2. Name and function of the official or authorized person who took the sample 1.3. Name and address of the competent body responsible for taking the sample 1.4. Name and address of the competent body responsible for vinification and dispatch of the sample, if other than the department referred to at 1.3. 2. General description of the sample 2.1. Origin (country, region) 2.2. Year of harvest 2.3. Vine variety 2.4. Colour of the grapes 3. Description of the vineyard 3.1. Name and address of person farming the plot 3.2. Location of the plot: - commune - locality - cadastral reference 3.3. Soil type (e.g. limey, clayey, lime-clay, sandy) 3.4. Situation (e.g. slope, plain, exposed to sun) 3.5. Number of vines per hectare 3.6. Approximate age of vineyard (less than ten years, between 10 and 25 years, more than 25 years) 3.7. Altitude 3.8. Method of training and pruning 3.9. Type of wine into which the grapes are normally made (table wine, quality, psr, other) 4. Crop and must characteristics 4.1. Estimated yield per hectare for the plot harvested 4.2. State of health of the grapes (e.g. sound, rotten), specifying whether the grapes were dry or wet when the sample was taken 4.3. Date on which sample was taken Stamp of the competent body responsible for taking the sample and signature, with name and status, of the official who collected it. Part II 1. Vinification 1.1. Weight of the sample of grapes, in kg 1.2. Method of pressing 1.3. Volume of must obtained 1.4. Characteristics of the must: - measures index of refraction - total acidity expressed in grams of tartaric acid per litre 1.5. Method of treating the must (e. g. settling, centrifugation) 1.6. Yeasting (variety of yeast used) Indicate whether or not there was spontaneous fermentation 1.7. Temperature during fermentation (approximate) 1.8. Method for determining end of fermentation 1.9. Method of treating the wine (e. g. racking) 1.10. Addition of sulphur dioxide in mg/l 1.11. Analysis of the wine obtained: - total and actual alcoholic strength in % vol - total dry extract - reducing sugars expressed as g/l of invert sugar 2. Chronological table of vinification of the sample Date: - on which sample was taken - of pressing - of commencement of fermentation - of end of fermentation - of separation of wine from less - of the various additions of SO2 - of bottling - of despatch to a specialized laboratory for NMR analysis - where applicable, of despatch to the JRC Date on which Part II was completed Stamp of the competent body which carried out vinification and signature of competent official of that body.